The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Note that phrases such as “Method and Apparatus for” or “in a communication system” should be avoided as generic terms that could be applied to most applications in this art at least. Titles should be a concise statement of the essential claimed elements.
The following title is suggested:.
DISTANCE DETERMINATION USING BEAMFORMING ANTENNA WEIGHT VECTORS AND A SECURE RANGING PACKET WITH PHASE TRACKING

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20  of U.S. Patent No. 10,917,804 in view of Gagiev et al (US 2018/0062902).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent claim contains all of the limitations of the instant claim.  That is, the instant claim is fully encompassed by the patented claim.  

NOTE also that if the response merely includes a terminal disclaimer a cover sheet should also be included indicating that the terminal disclaimer is the response to the outstanding action; else the Terminal Disclaimer may not be properly entered as a response


Representative claim(s) shown below. The application claim elements are generally presented side by side with the corresponding co-pending claim elements.  
Where there are merely grammatical difference in claim language, no examiner comment is considered necessary 
Examiner comments are alphabetized and in italics.  Corresponding co-pending claim elements are also italicized and alphabetized.

Application claim: 
14. A method for transmitting a secure ranging packet with a secure ranging waveform that enables secure time of flight (SToF) determination, comprising: 


establishing a link with a second electronic device; 

transmitting a first path (FP) antenna weight vector (AWV) based at least on a first path (FP) beamforming (BF) operation with the second electronic device; 
<negotiating one or more phase tracking parameters with the second electronic device>

receiving a secure ranging packet based at least on an AWV mode, 


wherein the AWV mode is based at least on the FP AWV transmitted; 

<performing phase tracking utilizing a first guard interval (GI) and a second GI indicated in the secure ranging packet, wherein the first GI comprises a phase tracking parameter;>

and 
estimating a distance between the electronic device and the second electronic device based at least on the phase tracking.



Co-Pending or Patented Claim:
14. A method for a first electronic device transmitting a ranging packet with a secure ranging waveform that enables secure time of flight (SToF) determination, comprising: 

establishing a link with a second electronic device; 

performing a first path beamforming (FPBF) operation with the second electronic device; 





receiving a FPBF antenna weight vector (AWV) from the second electronic device; transmitting the ranging packet, 

wherein one or more fields of the ranging packet are transmitted using the FPBF AWV; and 







estimating a distance between the first electronic device and the second electronic device based at least on the secure ranging waveform of the transmitted ranging packet.

The patented claim lacks a teaching of 
negotiating one or more phase tracking parameters with the second electronic device and performing phase tracking utilizing a first guard interval (GI) and a second GI indicated in the secure ranging packet, wherein the first GI comprises a phase tracking parameter.

Gagiev teaches using guard intervals to provide phase tracking.  Gagiev teaches that use of multiple guard interval can “provide a receiving device with a periodic pilot reference” for phase tracking (Gagiev paragraph 26) in connection with phased array antennas (Gagiev paragraph 43).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the patented claim to provide guard intervals for phase tracking as taught by Gagiev in order to reduce phase error.



	
	


	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J. SOBUTKA whose telephone number is (571)272-7887.  The examiner can normally be reached Monday through Friday from 11:30-8:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-78677867. 
 The central fax phone number for the Office is 571-273-8300.
Most facsimile-transmitted patent application related correspondence is required to be sent to the Central FAX Number.  

CENTRALIZED DELIVERY POLICY: For patent related correspondence, hand carry deliveries must be made to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314), and facsimile transmissions must be sent to the Central FAX number, unless an exception applies.  For example, if the examiner has rejected claims in a regular U.S. patent application, and the reply to the examiner’s Office action is desired to be transmitted by facsimile rather than mailed, the reply must be sent to the Central FAX Number.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/PHILIP SOBUTKA/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        

(571) 272-7887